  Case 18-30079        Doc 69    Filed 03/19/19 Entered 03/19/19 14:15:07       Desc Main
                                   Document     Page 1 of 4


                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS
                                  WESTERN DIVISION

In re:

ARTHUR J. HOTTIN,                                  Chapter 13
                                                   Case No. 18-30079-EDK
         Debtor.

                                        STIPULATION

         NOW COME the parties, through their respective undersigned counsel, and

request that this Honorable Court enter the following stipulation as an order of the

Court.

                            STATEMENT OF MATERIAL FACTS

         1.      Arthur J. Hottin (the “Debtor”) is an individual who asserts an ownership

interest in the real property known as and numbered 28 Barrington Road, Longmeadow,

Hampden County, Massachusetts (the “Property”).

         2.      U.S. Bank Trust National Association as Trustee of the Igloo Series III

Trust (“U.S. Bank Trust”) has a principal place of business located at 7114 E. Stetson

Drive, Suite 250, Scottsdale, Arizona.

         3.      On December 27, 2002, the Debtor and Julie R. Hottin executed and

delivered to GMAC Mortgage Corporation (the “Lender”) a note in the original amount

of $184,000.00 (the “Note”). Simultaneously therewith, as security for the obligations

under the Note, the Debtor and Julie R. Hottin executed and delivered to Mortgage

Electronic Registration Systems, Inc., as nominee for the Lender, a mortgage (the

“Mortgage”) on the Property.


{00387410.DOC}
 Case 18-30079         Doc 69   Filed 03/19/19 Entered 03/19/19 14:15:07     Desc Main
                                  Document     Page 2 of 4


      4.     U.S. Bank Trust is the assignee of the Mortgage.

                                     The Bankruptcy

      5.     On February 6, 2018, the Debtor filed a Chapter 13 petition, commencing

the above-captioned case.

      6.     On November 28, 2018, the Debtor filed a Chapter 13 plan, which has not

yet been confirmed.

      7.     On January 17, 2019, U.S. Bank Trust filed its motion for relief from stay

regarding the Note, Mortgage and Property, alleging post-petition arrears owed as the

grounds for relief from stay (the “Motion for Relief”). Doc. No. 54.

      8.     On February 1, 2019, the Debtor filed his opposition to the Motion for

Relief. Doc. No. 57.


      WHEREAS, the parties hereto desire to resolve all differences between them, the

parties STIPULATE and AGREE as follows:

      A. The Debtor acknowledges and agrees that the monthly payment amount
         under the Note and Mortgage as of March 2019 was $1,294.12. The Debtor
         also acknowledges and agrees that he is currently delinquent on post-petition
         payments under the Note and Mortgage and, therefore, there exists good
         cause to grant U.S. Bank Trust relief from the automatic stay regarding the
         Property.

      B. The Debtor acknowledges and agrees that the post-petition arrears, including
         the March 2019 payment, total $5,929.56 (the “Post-Petition Arrears”),
         comprised of the following:

             1. $5,176.48 in monthly mortgage payments for December 2018 through
                March 2019 (4 x $1,294.12); and

             2. $1,306.00 that U.S. Bank Trust has incurred in legal fees and costs in
                filing and prosecuting the Motion for Relief; less


                                            2
Case 18-30079    Doc 69    Filed 03/19/19 Entered 03/19/19 14:15:07        Desc Main
                             Document     Page 3 of 4




          3. $552.92 that U.S. Bank Trust is holding as a post-petition credit.

    C. The parties agree to the following:

          1. The Debtor shall pay the regular monthly mortgage payments on the
             Property as they become due, beginning with the April 2019 payment;
             and

          2. In addition to the regular monthly mortgage payments on the
             Property, the Debtor shall make the following payments in certified
             funds to U.S. Bank Trust that will be applied to the Post-Petition
             Arrears:

                 a.   $988.26 on or before April 25, 2019;
                 b.   $988.26 on or before May 25, 2019;
                 c.   $988.26 on or before June 25, 2019;
                 d.   $988.26 on or before July 25, 2019;
                 e.   $988.26 on or before August 25, 2019; and
                 f.   $988.26 on or before September 25, 2019.

          3. SHOULD THE DEBTOR FAIL TO MAKE THE PAYMENTS IN THE
             AMOUNTS AND BY THE DEADLINES DESCRIBED IN
             PARAGRAPH C(1) OR C(2) ABOVE DURING THE TIME PERIOD
             ENDING SEPTEMBER 15, 2019, THEN U.S. BANK TRUST (OR ITS
             SUCCESSORS-IN-INTEREST, IF ANY) MAY FILE AN AFFIDAVIT
             OF NONCOMPLIANCE (THE “AFFIDAVIT”) THAT WILL
             REQUEST, AMONG OTHER THINGS, THAT THIS COURT
             GRANT U.S. BANK TRUST RELIEF FROM THE AUTOMATIC
             STAY AND, UPON COURT APPROVAL OF THE AFFIDAVIT
             AND THE GRANTING OF RELIEF FROM STAY, U.S. BANK
             TRUST MAY PURSUE ITS RIGHTS AND REMEDIES PURSUANT
             TO THE NOTE AND MORTGAGE WITHOUT FURTHER
             HEARING, INCLUDING BUT NOT LIMITED TO PURSUING ITS
             RIGHT TO FORECLOSE THE MORTGAGE AND TO PURSUE
             SUMMARY PROCESS PROCEEDINGS.

    D. By entering into this Stipulation, U.S. Bank Trust in no way waives or forfeits
       its rights to collect any pre-petition or post-petition arrears under applicable
       law, and in no way alters the terms, conditions, or its rights under the Note
       and Mortgage.




                                         3
  Case 18-30079     Doc 69   Filed 03/19/19 Entered 03/19/19 14:15:07      Desc Main
                               Document     Page 4 of 4


U.S. BANK TRUST NATIONAL                       ARTHUR J. HOTTIN,
ASSOCIATION AS TRUSTEE OF THE
IGLOO SERIES III TRUST AS SERVICED
BY BSI FINANCIAL SERVICES,

By its attorneys,                              By his attorney,

SASSOON & CYMROT, LLP,

/s/Stephanie E. Babin                          /s/Louis S. Robin
Stephanie E. Babin, Esq. (BBO#689167)          Louis S. Robin, Esq.
Richard C. Demerle, Esq. (BBO#652242)          Law Offices of Louis S. Robin
84 State Street                                1200 Converse Street
Boston, MA 02109                               Longmeadow, MA 01106
(617) 720-0099                                 (413) 567-3131
SBabin@SassoonCymrot.com                       louis.robin.bankruptcyECF@gmail.com

DATE: March 19, 2019


                      MLBR APPENDIX 8 REPRESENTATION

       Pursuant to MLBR Appendix 8, Rule 8, Stephanie E. Babin, Esq. of the law firm
of Sassoon & Cymrot, LLP hereby represents that she has authority to consent on behalf
of other parties who are purported signatories to the above document – specifically, the
consent of Louis S. Robin, Esq., counsel to debtor Arthur J. Hottin.

                                            /s/ Stephanie E. Babin, Esq.
                                            Stephanie E. Babin, Esq.




                                           4
